DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bianchini (20090206110).
Regarding claim 11, Bianchini discloses a container and cleansing bar fragment combination (par. 0002) comprising: a container having a reservoir (1 or 20); a plurality of cleansing bar fragments (bits and slivers) selected from a soap bar, a shampoo bar and a cleansing bar (par. 0002-0006), wherein the plurality of cleansing bar fragments are positioned in the reservoir (par. 0002-0006); and a liquid (water) for melting the plurality of cleansing bar fragments (par. 0002 and 0020).
Regarding claim 12, the liquid is one of an essential oil or a water (par. 0002 and 0020).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu (CN206315031U) in view of Mitton (2751127).
Regarding claim 1, Pu discloses a container (1 and 6) for upcycling a cleansing bar fragment, the container comprising: at least one side wall (Fig. 1); a base (Fig. 1); a top (Fig. 1); a reservoir (1) for holding a solution (par. 0043-0046); a pour spout (3) located in the top of the container.
Pu DIFFERS in that it does not disclose the pour spout having a gate to control a flow of the solution from the container and an actuator to control the gate. Attention, however, is directed to the Mitton reference, which discloses a pour spout (23) having a gate (27) to control a flow of solution from a container and an actuator (31) to control the gate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Pu reference in view of the teachings of the Mitton reference by employing a gate and actuator for the purpose controlling the flow of fluid through the spout.
Regarding claim 2, the cleansing bar fragments are selected from a soap, a shampoo and a shaving bar fragment (par. 0046 of Pu).
Regarding claim 3, the at least one side wall comprises a gripping feature to assist a user in holding the container (6).
Regarding claim 4, the top further comprises a male engaging element and a female engaging element to form a closure (see annotated Fig. 1 of Pu below).
Regarding claim 5, the male and female engaging elements comprise threads or cooperating snapping elements (see annotated Fig. 1 of Pu below).

    PNG
    media_image1.png
    778
    833
    media_image1.png
    Greyscale

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Mitton as applied to claim 1 above, and further in view of Zhang (CN203144375U).
Regarding claims 6 and 8, the modified Pu DIFFERS in that it does not disclose at least one protuberance or agitator for breaking up the cleansing bar fragment. Attention, however, is directed to the Zhang reference, which discloses a container comprising at least one protuberance or agitator (7) for breaking up a cleansing bar fragment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pu reference in view of the teachings of the Zhang reference by employing a protuberance or agitator for the purpose of breaking up the fragment for easier recycling.
Regarding claim 7, wherein the at least one protuberance may be positioned on the base or the at least one side wall (Fig. 1 of Zhang).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Mitton as applied to claim 1 above, and further in view of Dowden (5876769).
Regarding claims 9 and 10, the modified Pu DIFFERS in that it does not disclose the container further comprises a heating element and the heating element is powered by an electrical outlet. Attention, however, is directed to the Dowden reference, which discloses a heating element (96; col. 6, lines 48-52) powered by a suitable source of electrical energy (i.e. an electrical outlet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Pu reference in view of the teachings of the Dowden reference by employing a heating element powered by an electrical outlet for the purpose of melting the fragment to facilitate recycling.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini in view of Pu (CN206315031U).
Regarding claim 13, Bianchini DIFFERS in that it does not disclose the liquid is heated. Attention, however, is directed to the Pu reference, which discloses a heated liquid (par. 0046) to help dissolve soap. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bianchini reference in view of the teachings of the Pu reference by employing a heated liquid for the purpose of helping to dissolve the soap fragments.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini in view of Zhang (CN203144375U).
Regarding claim 14, Bianchini DIFFERS in that it does not disclose the container comprises at least one of a protuberance or an agitator. Attention, however, is directed to the Zhang reference, which discloses a container comprising at least one protuberance or agitator (7) for breaking up a cleansing bar fragment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bianchini reference in view of the teachings of the Zhang reference by employing a protuberance or agitator for the purpose of breaking up the soap fragments for easier recycling.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini in view of Dowden (5876769).
Regarding claim 15, Bianchini DIFFERS in that it does not disclose a heating element. Attention, however, is directed to the Dowden reference, which discloses a container comprising a heating element (96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bianchini reference in view of the teachings of the Dowden reference by employing a heating element in the container for the purpose of melting the soap fragments to facilitate recycling.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini in view of Sim (8157131).
Regarding claim 16, Bianchini DIFFERS in that it does not disclose the container comprises at least one side wall having a plurality of gripping elements. Attention, however, is directed to the Sim reference, which discloses a container comprising at least one side wall having a plurality of gripping elements (see arrows in annotated Fig. 1 below; col. 3, lines 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bianchini reference in view of the teachings of the Sim reference by employing a plurality of gripping elements for the purpose of proving an ergonomic means for assisting a user in grasping the container (col. 3, lines 65-67 of Sim).

    PNG
    media_image2.png
    819
    620
    media_image2.png
    Greyscale

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini in view of Huber (20060179562).
Regarding claim 17, Bianchini DIFFERS in that it does not disclose the container comprises a base having a rubberized surface. Attention, however, is directed to the Huber reference, which discloses a container comprising a base having a rubberized surface (par. 0028 and 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bianchini reference in view of the teachings of the Huber reference by employing a rubberized surface for the purpose of preventing the container from moving or sliding on a horizontal surface.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini (20090206110) in view of Zhang (CN203144375U) and Pu (CN206315031U).
Regarding claim 18, Bianchini discloses an upcycling container for personal cleansing products, the upcycling container comprising; a container (20) having a top (between handle 24 and container 20 in Fig. 5), a base (Fig. 5) and a reservoir (Fig. 5) for holding a cleansing solution (33); a plurality of fragments (slivers of soap; par. 0002-0006) of solid cleansing bars placed within the reservoir; and a dispenser (24 and 25) on the top of the container.
Bianchini DIFFERS in that it does not disclose one or more protuberances and a heated liquid placed in the reservoir, wherein the heated liquid is one of a water or an essential oil. 
In regard to the protuberances, attention is directed to the Zhang reference, which discloses a container comprising at least one protuberance (7) for breaking up a cleansing bar fragment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bianchini reference in view of the teachings of the Zhang reference by employing a protuberance for the purpose of breaking up the fragment for easier recycling.
In regard to the heated liquid, attention is directed to the Pu reference, which discloses a heated liquid in the form of warm water (par. 0046) to help dissolve soap. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bianchini reference in view of the teachings of the Pu reference by employing a heated liquid for the purpose of helping to dissolve the soap fragments.
Regarding claim 19, the plurality of fragments are selected from a soap bar, a shampoo bar and a shaving bar (par. 0002 of Bianchini).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini in view of Zhang and Pu as applied to claim 19 above, and further in view of Dowden (5876769).
Regarding claim 20, the modified Bianchini DIFFERS in that it does not disclose the container further comprises a heating element. Attention, however, is directed to the Dowden reference, which discloses a heating element (96).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bianchini reference in view of the teachings of the Dowden reference by employing a heating element for the purpose of melting the fragments to facilitate recycling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754